Case 2:19-cv-12533-SFC-DRG ECF No. 3, PageID.454 Filed 10/01/19 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 AARON GANT, et al.,

         Plaintiffs,                           Case: 2:19-cv-12533

 v.                                            Honorable Sean F. Cox

 FORD MOTOR COMPANY, INC.,                     Magistrate Judge David R. Grand

         Defendant.


                  DEFENDANT FORD MOTOR COMPANY’S
             EX PARTE MOTION TO EXTEND PAGE LIMITATION

        Defendant Ford Motor Company, by its counsel Bowman and Brooke LLP,

per E.D. Mich. LR 7.1(d)(3)(A), moves the Court ex parte for an Order extending

the page limit for Ford’s first responsive filing. Ford intends to move to dismiss (with

a supporting brief) against this 439-page, 505-paragraph mass action complaint

containing seven counts bought by 373 plaintiffs who reside in at least 43 different

states. Given the sheer size of the complaint, number of plaintiffs, and number of

claims and allegations, Ford asks the Court to extend the page limit for its brief in

support of its motion to dismiss from 25 pages permitted under LR 7.1(d)(3) and

because of the extraordinary circumstances, to no more than 55 pages, with a

corresponding allowance of up to 55 pages for the plaintiffs’ response, and up to 30

pages for Ford’s reply. In support, Ford states as follows:


                                           1
21435461v5
Case 2:19-cv-12533-SFC-DRG ECF No. 3, PageID.455 Filed 10/01/19 Page 2 of 6




        1.   The plaintiffs’ 439-page Complaint includes 505 paragraphs (not

counting dozens of subparagraphs), with seven counts asserted by all 373 plaintiffs.

The plaintiffs currently reside in 43 different states and allege to have purchased

2010 to 2017 Ford Fusion vehicles between 2009 and 2019. (Generally Compl.

(Attached as Exhibit to ECF No. 1)).

        2.   Their Complaint’s seven counts allege claims on behalf of all 373

plaintiffs for Breach of Express and Implied warranty (Counts I–II); Revocation of

Acceptance (Count III); Violation of the Michigan Consumer Protection Act (Count

IV); “Uniform Commercial Code – Unconscionability” (Count V); Fraud and/or

Misrepresentation (Count VI); and Unjust Enrichment (Count VII).

        3.   Even discounting the pages of the Complaint related to each individual

plaintiff, the Complaint would still amount to a 69-pages, spanning 133 paragraphs

(not counting dozens of subparagraphs), with references to 121 alleged NHTSA

Complaints and citations to 50 technical service bulletins and other market actions.

        4.   E.D. Mich. LR 7.1(d)(3)(A) normally provides that a brief supporting

a motion or response, including footnotes and signatures, “may not exceed 25

pages.” The rule allows, however, for the movant to “apply ex parte” for an

extension on that page limit. While this Court “does not grant motions to extend the

page limits for briefs provided under the local court rules, unless warranted by a

unique/novel question of law or other extraordinary circumstances,” Ford asserts


                                         2
21435461v5
Case 2:19-cv-12533-SFC-DRG ECF No. 3, PageID.456 Filed 10/01/19 Page 3 of 6




that the sheer size of the complaint, number of plaintiffs, and number of claims and

allegations, constitutes an extraordinary circumstance warranting a page limit

extension.

        5.   Here, Ford respectfully requests that the Court extend the page

limitations to up to 55 pages for the opening and response briefs, and up to 30 pages

Ford’s reply. These extensions are justified for the extraordinary circumstances

stated above and also because the Complaint contains numerous issues pled in

preemptive defense to Ford’s arguments (e.g., alleged tolling, alleged

unconscionability, etc.), as well as the complexity of the legal, procedural, and

factual issues generally implicated by this mass-action Complaint.

        6.   Ford respectfully submits this request is reasonable in light of the

plaintiffs’ complaint. Moreover, its request is consistent with similar granted

extensions in cases involving larger complaints. For example, in Gamboa v. Ford

Motor Co., the Court granted an ex parte extension for up to 50 pages for the opening

and response briefs on a motion to dismiss where the complaint was 273 pages (166

fewer than here) and included six named plaintiffs (367 fewer than here). No. 2:18-

cv-10106, ECF No. 26 (E.D. Mich. Mar. 30, 2018) (Hood, J.).

        7.   Pursuant to E.D. Mich. LR 7.1(a)(1), Ford requested concurrence in this

motion from the plaintiffs’ counsel. Counsel for Ford and the plaintiffs have

discussed telephonically and by E-mail Ford’s requested relief, and while the


                                         3
21435461v5
Case 2:19-cv-12533-SFC-DRG ECF No. 3, PageID.457 Filed 10/01/19 Page 4 of 6




plaintiffs’ counsel does not believe the page-limit extension requested by Ford is

appropriate or necessary, the plaintiffs do not oppose Ford’s request as a

“professional courtesy” if the plaintiffs receive the same page-length extension for

their response brief and if the briefing schedule for Ford’s motion to dismiss is

extended as follows:

    •        Plaintiffs’ Response Brief is due on November 23; and

    •        Ford’s Reply Brief is due on December 23, 2019.

Ford does not oppose and concurs in the plaintiffs’ request to adjust this briefing

schedule.

        8.     Should the Court deny the requested extension—either to allow a

shorter extension, or no extension—Ford respectfully requests a short extension of

time for its responsive filing for an additional two weeks from the Court’s ruling, so

that it may comport its supporting brief to the Court’s allowance.

        WHEREFORE, Defendant Ford respectfully requests that the Court grant its

ex parte motion and enter an Order increasing the page limit for the briefing on

Ford’s forthcoming motion to dismiss to up to 55 pages for the opening and response

briefs, and up to 30 pages for Ford’s reply and extend the briefing schedule for

Ford’s motion to dismiss to make the plaintiffs’ response brief due on November 23,

and Ford’s reply brief due on December 23, 2019.




                                          4
21435461v5
Case 2:19-cv-12533-SFC-DRG ECF No. 3, PageID.458 Filed 10/01/19 Page 5 of 6




                                  Respectfully submitted,

                                  BOWMAN AND BROOKE LLP

                            BY: /s/ Thomas P. Branigan
                                THOMAS P. BRANIGAN (P41774)
                                JODI MUNN SCHEBEL (P55889)
                                MATTHEW G. BERARD (P77024)
                                41000 Woodward Avenue, Suite 200 East
                                Bloomfield Hills, MI 48304-4132
                                Telephone: 248.205.3300
                                Facsimile: 248.205.3309
                                Email: tom.branigan@bowmanandbrooke.com
                                Email: jodi.schebel@bowmanandbrooke.com
                                Email: matthew.berard@bowmanandbrooke.com

                                  Attorneys for Defendant
                                  Ford Motor Company, Inc.




                                    5
21435461v5
Case 2:19-cv-12533-SFC-DRG ECF No. 3, PageID.459 Filed 10/01/19 Page 6 of 6




                              CERTIFICATE OF SERVICE

        I hereby certify that on October 1, 2019, I electronically filed the foregoing

paper Defendant Ford Motor Company’s Ex Parte Motion to Extend Page

Limitation with the Clerk of the Court using the ECF System, which will send

notification to all ECF counsel of record.

                                        Respectfully submitted,

                                        BOWMAN AND BROOKE LLP

                                  BY: /s/ Thomas P. Branigan
                                      THOMAS P. BRANIGAN (P41774)
                                      JODI MUNN SCHEBEL (P55889)
                                      MATTHEW G. BERARD (P77024)
                                      41000 Woodward Avenue, Suite 200 East
                                      Bloomfield Hills, MI 48304-4132
                                      Telephone: 248.205.3300
                                      Facsimile: 248.205.3309
                                      Email: tom.branigan@bowmanandbrooke.com
                                      Email: jodi.schebel@bowmanandbrooke.com
                                      Email: matthew.berard@bowmanandbrooke.com

                                        Attorneys for Defendant
                                        Ford Motor Company, Inc.




                                             6
21435461v5
